DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of 35 U.S.C. 102 which forms the basis for all anticipatory rejections set forth in this Office action:
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 16, 17, and 20 are rejected under 35 U.S.C. 102 as being anticipated by WO 2009/0084765 to Muratsubaki.
Regarding claims 1-6, 16-17, and 20 Muratsubaki discloses a laser emitter (2, Fig. 1), a machining head housing (outside of 4) with a hollow cavity (interior of 4), with an inlet (81) in fluid communication with the cavity (Fig. 1) that can deliver a stream of fluid as a columnar jet with sufficient reflectivity to retain a laser beam [total reflection, 0076], a delivery mechanism condensing lens (52) that can direct a laser beam to fully contained/have a smaller diameter than a fluid stream [0076-0077], and an outlet with a curved entryway upstream of a tapered region and a straight section with a substantially unvarying diameter downstream of the tapered region and curved entryway (as in the figure below). The top of the tapered region could also be interpreted as the curved entryway. MPEP 2114. Regarding claim 20, the cavity could also be interpreted as the area beneath element 32.

    PNG
    media_image1.png
    698
    981
    media_image1.png
    Greyscale


Claims 1 and 20 are rejected under 35 U.S.C. 102 as being anticipated by US 2010/0282725 to Johnson.
Regarding claims 1 and 20 Johnson discloses a housing with a cavity (outside housing interior), an inlet for a fluid (inlet for pressurized gas), an outlet comprising a straight section, tapered region upstream of the straight section, and a curved entryway upstream of the tapered region with a first end adjacent the cavity larger than a second end opposite the first end and a lens (22) that delivers a beam out of the outlet (as below).

    PNG
    media_image2.png
    930
    962
    media_image2.png
    Greyscale

Response to Arguments
Applicant argues that Muratsubaki is not structured to deliver the beam of energy into a focal point along a length of the straight section. The examiner respectfully disagrees. Initially it is noted that the claimed functional language results in a focused beam entering, converging, or exiting the straight section. The focal point of the beam inside of the straight section of Muratsubaki could be any point along the beam line as the total reflection of the beam is 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LAFLAME whose telephone number is (571)272-6489.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham, can be reached at 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761